NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      JUN 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 AGUS RAYMOND PRATOMO,                            No.     14-71671

              Petitioner,                         Agency No. A078-113-194

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Agus Raymond Pratomo, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the incidents

Pratomo experienced in Indonesia, considered cumulatively, do not rise to the level

of persecution on account of his Chinese ethnicity and Christian religion. See id.

at 1059-60; Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). Substantial

evidence also supports the agency’s finding that, even under a disfavored group

analysis, Pratomo has not shown sufficient individualized risk of harm to establish

a well-founded fear of future persecution. See Halim, 590 F.3d at 977-79. Thus,

Pratomo’s asylum claim fails.

      Because Pratomo failed to meet the lower burden of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Pratomo failed to show it is more likely than not he would be tortured with

the consent or acquiescence of the government if returned to Indonesia. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject Pratomo’s

                                          2                                   14-71671
contention that the agency failed to consider record evidence. Thus, Pratomo’s

CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                        3                                 14-71671